IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. AP-76,675

                     HENRY WATKINS SKINNER, Appellant

                                           v.

                              THE STATE OF TEXAS

        ON DIRECT APPEAL FROM THE DENIAL OF DNA TESTING
            IN CAUSE NO. 5216 IN THE 31 ST DISTRICT COURT
                           GRAY COUNTY



      Per curiam.

                                     OPINION

      Appellant was convicted of capital murder and sentenced to death in 1995. This Court

affirmed the conviction and sentence on direct appeal. Skinner v. State, 956 S.W.2d 532

(Tex. Crim. App. 1997).

      In September 2011, appellant filed in the trial court his third motion for

post-conviction DNA testing pursuant to Chapter 64 of the Texas Code of Criminal

Procedure. The trial court denied the testing, and appellant filed an appeal which was
                                                                                 SKINNER – 2

received by this Court in November 2011. On June 12, 2012, this Court received a document

entitled “Joint Motion to Vacate and Remand for Submission of an Agreed Proposed Order

for Forensic DNA Testing.” In this document, the parties note that they have reached an

agreement to test the evidence listed in an exhibit attached to the motion. The agreement

makes the resolution of this appeal regarding the denial of testing unnecessary.

       Therefore, appellant’s appeal is dismissed with the understanding that the parties will

file with the trial court their agreed Chapter 64 motion to engage in forensic testing.


Delivered: June 20, 2012
Do Not Publish